DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments, filed January 7, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 – 42, 46 – 49 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description new matter rejection.
Amended independent claim 37 contains new matter as the bitterness suppressant can now be “an at least primarily sweet tasting compound” whereas the disclosure as originally filed only disclosed the presence of “a sweet tasting compound” as at least part of the bitterness suppressant ingredient of the composition. The scope of “primarily sweet tasting compounds” is broader than “sweet tasting compounds” as compounds that have a sweet component as well as other taste components are now encompassed, whereas the disclosure as originally filed only encompasses those that tasted sweet. While specific ingredients exemplified in the disclosure as originally filed as the bitterness suppressant, e.g., dextrose and/or fructose, are not new matter, claims that do not completely specify the identity of the compounds within the claimed genus that were disclosed as originally filed contain new matter. The dependent claims fall therewith.
If Applicant is in disagreement with the Examiner regarding support for the amended claim/, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 – 32, 46 – 48 and 62 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 7, 2021 and those set forth herein.
These claims were previously rejected as being indefinite as the scope of “sweet-tasting ingredient” was not clear particular in light of certain ingredients being listed within the Markush group do not taste sweet to certain individuals and the flavor experienced can be concentration dependent. Amendment to “at least primarily sweet-tasting compound” has not resolved this issue and broadens the scope of the possible compounds while still not sufficiently defining the metes and bounds of the claim. Compounds that have tastes other than sweet are now encompassed by the claims, and what amount and how the amount of sweet taste compared to non-sweet tastes is permitted for a compound to be classified as “primarily sweet-tasting” has not been set forth in either the claims or the specification. Therefore the scope of the claims remains unclear.

These arguments are unpersuasive. Claim terms are construed with the broadest reasonable interpretation in light of the specification. In the absence of a limiting definition in the disclosure as filed, any possible definition can be encompassed and those definitions can alter the scope of the compositions that fall within the scope of the claims. While there may be various known methods of quantifying sweetness, nothing in the disclosure as instantly filed indicates that sweet tasting compounds are those that have a certain sweetness in comparison to sucrose or a particular response of an electronic tongue to such compounds. These various possible methods by which sweetness can be defined were not even mentioned in the disclosure as filed. Therefore that various methods and/or definitions can be used to define sweet tasting does not sufficiently define the metes and bounds of the claims. Under the broadest reasonable interpretation, the assessment of any particular individual as to the sweetness or lack thereof for a particular ingredient could also be used to define the scope of the claimed compound.  As discussed previously, such determinations can vary between individuals and for the concentration of a particular compound and individuals can vary in how much sugar/sweetener must be present in order for something to taste “sweet” or when something is assessed for sweetness after eating or drinking something else. Nothing in the claims seems to allow for the “at least primarily sweet-tasting compound” to be assessed for a combination of ingredients and not the ingredients individually. Overall, the primarily sweet tasting ingredient must suppress bitterness, but that is a broad 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37 – 41 and 47 – 49 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al. (US 5,763,449) in view of Stepovich et al. (US .
Applicant traverses this rejection on the grounds that claim 37 recites a step of injecting the provided solution intraorally using a dental syringe. Anaebonam fails to fully teach intraoral injection but also teaches a primary formulation that cannot or should not be intraorally injected without serious health risk. Ammonium glycyrrhizate is one such ingredient as glycyrrhizic acid and its salts are cosmetic ingredients that function as flavoring agents or skin conditioning agents. Reports of moderate to high exposure to glycyrrhizic acid, ammonium glycyrrhizate and its metabolites cause transient changes in various body functions and at high concentrations, these compounds can be cytotoxic. Ammonium glycyrrhizate had not been approved by the FDA for use in injectable drugs as of September 30, 2021. PVP, also known as povidone, tends to form complexes that can lead to incompatibility and precipitation. While some references identify PVP as a pharmaceutical excipient, food additive and cosmetic ingredient, it has clear disadvantages for usage at certain levels. PVP has been identified as a source for certain allergic reactions and other conditions. The formulations of Anaebonam et al. are unlikely to be considered relevant within the context of intraoral injection. The Office Action lacks articulated reasoning with rational underpinning in support of the combinability of Anaebonam with Stepovich et al. and Harbert. Nothing more is cited to than a reasonable expectation of success in support of modifying Anaebonam, but this stands in the way of the own teachings of Anaebonam and Stepovich. Stepovich is silent as to why or how an Ordinary Artisan might find motivation to intraorally inject the 
These arguments are unpersuasive. The standard for obviousness is not FDA approval for a particular ingredient, just as many methods of treatment claims are issued without FDA approval of the therapeutic ingredient and/or the use of that therapeutic ingredient for that particular application. Similarly, the presence of ingredient(s) to which some subjects might be allergic does not patentably distinguish the instant methods. Certain subjects might be allergic to sulfa drugs or antibiotics of the penicillin class, but the mere presence of such drugs in a composition does not patentably distinguish compositions of such drugs over the prior art. Applicant has not established a sufficient link between the ingredients and amounts of those ingredients present in the compositions of Anaebonam and the amount of the composition that would be administered to a subject would reasonably be expected to be so problematic such that the artisan would have no expectation of success that such formulations could be intraorally injected. The “Final report” (Appendix D document) discloses that the maximum amounts of glycyrrhizic acid is 16.0% in hard candy, 3.1% in soft candy and 0.15% in nonalcoholic beverages (p 83, col 2, ¶ 4). The range of 0.01 – 0.5% for ammonium glycyrrhizate used in the compositions of Anaebonam and a limited volume of such a solution would be injected (Stepovich discloses that typical internal volumes for dental syringes are 1.45 – 2.3 mL (¶ [0014])). Larger volumes of non-alcoholic beverages would typically be ingested, resulting in the delivery of greater amounts of criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. 
Applicant also argues that neither Stepovich nor Harbert disclose a formulation that includes a buffering agent within the same vessel as the active ingredients. The anesthetic cartridge of Stepovich has a system with the buffering solution in a different container, as the sodium bicarbonate and dental anesthetic have compatibility issues when contained and stored within the same cartridge. The solution to the bitter aftertaste from spilled anesthetic in Harbert is application of purple grape juice via a separate syringe. In each of these references, extra devices are required to administer the disclosed formulation as intended. As disclosed in the instant application, all ingredients are present when administered with the inclusion of a buffering agent 
These arguments are unpersuasive. The instant claims specify that the intraorally injected solution is injected and comprises an anesthetic agent, a bitterness suppressant and solution vehicle that includes a buffering agent. The buffer solution of Stepovich is delivered into the cartridge of the anesthetic cartridge to raise its pH, just before the anesthetic is delivered to the patient (abstract of Stepovich). Therefore, the solution that is administered intraorally using the dental syringe does comprise the buffering agent as required by the instant claims. The mere presence of additional compositions or syringes is insufficient to patentably distinguish the instant claims. The formulation of the primary reference Anaebonam is already flavor masked, so spillage of such a taste masked formulation during intraoral injection would not require the application of purple grape juice as disclosed by Harbert as the bitter flavor would already be masked. The instant claims do not require any particular amount of buffering solution or pH of the administered composition, and no evidence of allegedly improved buffering capacity has been made of record by a comparison between the closest prior art and the presently claims compositions has been made of record. Arguments without factual support are mere allegations and are not found persuasive.

Claims 41, 46 and 47 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al., Stepovich et al. and Harbert as applied to claims 37 – 41 and 47 – 49 above, and further in view of Muni (US 2009/0048349). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 7, 2021 and those set forth herein.
Regarding Muni, Applicant argues that the LAT methodology of Muni is intended for the treatment of skin abrasions and requires the mixture of LAT with an aqueous solution into vials to prepare a lotion or skin formulation for topical administration. The method of administration should not be ignored as Applicant recites a method of administering a local anesthetic solution for dental treatment. A topical skin formulation is submitted to be immaterial to the challenges addressed by the present invention for intraoral injections.
These arguments are unpersuasive. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Stepovich discloses various buffers that can be included in formulations of local anaesthetics but does not disclose the use of lactated Ringer’s solution. Muni discloses the use of some of the same buffers as in Stepovich and additionally lactated Ringer’s as buffers compatible with formulations that comprise a liquid base and a local anesthetic. As intraoral injection of local anesthetic liquid formulations is disclosed by Stepovich, that the final form of the composition of Muni .

Claims 42, 50 – 54, 58, 60 and 61 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al., Stepovich et al. and Harbert as applied to claims 37 – 41 and 47 – 49 above, and further in view of Sohi et al. (Drug Dev Ind Pharm, 2004) and Wada et al. (US 2008/0193591). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 7, 2021 and those set forth herein.
Applicant traverses this rejection on the grounds that neither Sohi nor Wada pertain to intraoral injection methodology at all. The Ordinary Artisan would not consider them to be relevant to the challenges addressed by the present invention. Sohi teaches masking of bitter tastes in anticholesterolemic saponin containing foods, beverages and pharmaceuticals. Lecithin like compound are not taught for masking the bitter taste of intraorally injected dental anesthetics. The amino acids mentioned in Wada et al. can be used to relieve unpleasant tastes attributed to potassium chloride. Neither reference teaches methodology involving anything more than oral application/consumption. The conclusion of the Office Action that it is obvious to combine the compositions of Sohi and Wada to form a third composition as they are useful for the same purpose is untenable. Even if Sohi, Wada and Anaebonam are all pertinent to oral applications of formulations, at no point do any of the references disclose that these formulations are useful for intraoral injections. 
. 

Claims 53, 58 and 59 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al., Stepovich et al., Harbert, Sohi et al. and Wada et al. as applied to claims 37 – 42, 47 – 54, 58, 60 and 61above, and further in view of Muni (US 2009/0048349). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 7, 2021 and those set forth herein.
Applicant does not present any additional arguments regarding this particular combination of prior art for the Examiner to address herein.

Claim 62 was rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al., Stepovich et al. and Harbert as applied to claims 37 – 41 and 47 –  above, and further in view of Hariguchi et al. (US 2004/0072792)  and Benn (WO 2012/151464). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed October 7, 2021 and those set forth herein.
Applicant traverses this rejection on the grounds that the Office Action provides no rational basis in support of combining the teachings of these references. The Examiner’s stated rationales are merely self-supporting and do not rely on any intrinsic aspects of the disclosures themselves. The fact that a contrast media agent can be included does not make it obvious to do so. Suppressing bitterness and facilitating imaging are two wholly distinct purposes and it cannot be fairly stated that these two distinct purposes are sufficient to justify the combination. The approach has the look and feel of an analysis centered on impermissible hindsight. The conclusory analysis overlooks that the recited methodology simply has not been done before, and the cited references are silent as to why an Ordinary Artisan might consider combining the respective teachings.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant has not identified any knowledge gleaned only from applicant’s disclosure. For patentability, both anticipation and obviousness must be .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Nissa M Westerberg/Primary Examiner, Art Unit 1618